Citation Nr: 0210558	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for residuals of a right ankle injury based on 
phlebitic involvement.  

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a right ankle injury, status post 
tarsal tunnel release, based limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating in excess of 30 percent for residuals of a right ankle 
injury.  The veteran responded with a February 2000 Notice of 
Disagreement, and was issued a Statement of the Case in March 
2000.  He then filed an April 2000 VA Form 9, perfecting his 
appeal.  No personal hearing was requested.  

The veteran filed a claim for service connection for varicose 
veins in February 2000.  In a deferred rating action dated 
the following month, it was noted that varicose veins was 
already recognized as a manifestation of the service 
connected right ankle injury.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In March 1995, the Board issued a decision awarding the 
veteran separate ratings of 30 percent, for residuals of a 
right ankle injury based on phlebitic involvement, and 10 
percent, for residuals of a right ankle injury, based on 
limitation of motion.  Where symptomatology is "distinct and 
separate," separate ratings for a single injury may be 
awarded without violating the 38 C.F.R. § 4.14 provision 
against pyramiding.  38 C.F.R. § 4.14 (2000); see Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  However the RO, as 
evidenced by the October 1995 rating decision, failed to 
award the veteran two separate ratings for these 
disabilities; instead, he was given a single rating of 30 
percent for a right ankle disability.  Therefore, this appeal 
must be remanded in order to allow the RO to properly 
implement the Board's March 1995 decision.  

In so doing, the RO is reminded that effective January 12, 
1998, the diagnostic criteria, to include Diagnostic Code 
7121, for the evaluation of cardiovascular disability were 
changed.  See 62 Fed. Reg. 65207-65244 (1998).  While the 
veteran initiated his current claim in October 1999, and is 
thus no longer eligible for evaluation under the old version 
of Diagnostic Code 7121, he nonetheless has been awarded a 30 
percent evaluation under the old version of that Code.  
However, Diagnostic Code 7121, as revised, no longer provides 
for a 30 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (2001).  The RO should take this fact into consideration 
when rating the veteran.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126) (West Supp. 2001)).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Pertinent 
regulations that implement the Act have been promulgated.  
See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  The RO is 
required to ensure compliance with the VCAA in carrying out 
the Board's remand orders.  

While the veteran underwent VA medical examination in 
November 1999, the findings were insufficient for ratings 
purposes; in such instances, a remand is required in order to 
complete the evidentiary record.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).  Regarding increased-rating claims for 
musculoskeletal disabilities, the U.S. Court of Appeals for 
Veterans Claims (Court) has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the veteran's service connected right ankle disability is at 
least partly musculoskeletal in nature, the RO must 
considered the applicability of the Court's DeLuca 
pronouncements in considering this disability.  

Likewise, the evidence is insufficient to rate the veteran's 
residuals of a right ankle injury, with phlebitic 
involvement, and this issue must also be remanded for further 
medical development.  The examiner must make findings 
specific to the diagnostic criteria, to include presence or 
absence of edema, subcutaneous induration, stasis 
pigmentation, etc.  See 38 C.F.R. § 4.104, Diagnostic Code 
7121 (2001).  

The veteran's attention is directed to the following 
regulations:

The veteran is hereby notified of the consequences for any 
failure to report for a Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2001).

In light of the above, a REMAND is required for the following 
additional development:  

1.  The RO should review the Board's 
decision of March 1995 and issue separate 
ratings for the veteran's service 
connected ankle disability as directed in 
the decision.

2.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.  The RO should assure 
compliance with the holding in Quartuccio 
v. Principi, 16 Vet App 183 (2002). 

3.  The veteran should be afforded VA 
orthopedic and vascular examinations to 
determine the severity of his service-
connected right ankle disability, 
including manifestations of limitation of 
motion and phlebitis.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review, and the examiners 
should indicate whether they have 
reviewed the claims file.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiners should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiners find 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, they should so 
indicate and provide an explanation.  The 
findings should be typed or otherwise 
recorded in a legible manner.

The orthopedic examiner should provide 
answers to the following:

a.  What are the ranges of motion in 
degrees of the right ankle, and what is 
considered normal ranges of motion in 
degrees?  Is the veteran's right ankle 
limitation of motion, if any, more 
appropriately characterized as moderate, 
or marked?  

b.  Does the veteran's right ankle 
exhibit weakened movement, excess 
fatigability, or incoordination?  If so, 
these determinations should be expressed, 
if feasible, in terms of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If the examiner is 
unable to make such a determination, it 
should be so indicated on the record.


c.  Does pain significantly limit 
functional ability during flare-ups or 
when the veteran's right ankle is used 
repeatedly over a period of time?  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.

d.  Does the veteran have any 
neurological manifestations referable to 
the service connected disability?  If so, 
the nerve affected, all manifestations 
and the severity of same should be 
discussed.  If a special neurological 
examination is deemed warranted, it 
should be ordered by the orthopedic 
examiner.

e.  Is any scar associated with the 
service connected disability tender and 
painful on objective demonstration?  Is 
any such scar unstable (one in which 
there is frequent loss of covering of 
skin over the scar?  Are any such scars 
deep (one associated with underlying soft 
tissue damage)?  Does any such scar cause 
limitation of motion?  If any scar is 
deep or causes limited motion, what is 
the area or areas of the scar in terms of 
square inches or square centimeters? 

The vascular examiner should address the 
following questions:


a.  Do the veteran's phlebitis and or 
varicose veins result in persistent 
edema, subcutaneous induration, stasis 
pigmentation, or eczema?  If there is 
edema, is it massive and boardlike?  Is 
there constant pain at rest attributable 
to phlebitis/varicose veins?  If the 
edema is persistent, is it completely 
relieved by elevation of the extremity?  
Is there aching and fatigue in the leg 
after prolonged standing or walking?  Are 
symptoms relieved by elevation of the 
extremity or compression hosiery?

b.  Does the veteran's phlebitis/varicose 
veins result in ulceration?  If so, is 
this ulceration persistent or 
intermittent?  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected right ankle 
disabilities, and have responded to all 
questions posed.  In addition, the RO 
should assure compliance with the 
enhanced duties contained within the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations thereto.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 

action.  38 C.F.R. § 4.2 (2001).  If the 
veteran does not appear for the 
examination, consideration should be 
given to the provisions of 38 C.F.R. 
3.655 (2001).

5.  After completion of all requested 
development, the RO should review the 
veteran's claims for increased ratings 
for his disabilities of the right ankle.  
This should include consideration of the 
case of Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) which held that VA is 
required to provide separate evaluations 
for separate manifestations of the same 
disability which are not duplicative or 
overlapping.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  This 
should include citation to any codes 
under consideration not already reported 
in the Statement of the Case.  If there 
have been changes in any applicable 
rating code provision, the holding in 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) should be considered.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



